DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Track One Status was granted October 20, 2021.  
Applicant’s Remarks filed February 18, 2022 amending claims 1, 7-9, 14-15, 18-21 and 25-26, canceling claims 27-30, and adding new claims 31-33 are acknowledged.  Accordingly, claims 1-26 and 31-33 are pending.  

Election/Restrictions
Applicant’s election without traverse of Group 1, encompassing claims 1-26 in the reply filed on February 18, 2022 is acknowledged.  New claims 31-33 depend from claim 18 are also encompassed by Group 1.  The claims 27-30, which were encompassed by non-elected Group 2 have been cancelled.
Applicant’s election without traverse of 1) “DNA prepared by assembling DNA fragments” as the DNA source species, 2) “Fungal cells” as the protoplast source species, 3) “Ascomycete” as the Transformant/Cell type species, and 4) “concentration of DNA” as the Predetermined Property species   in the reply filed on February 18, 2022 is acknowledged.  Claims 1, 7-9, 14-15, 18-21 and 25-26 have been amended to reflect the elected species.
Accordingly, 1-26 and 31-33 are under examination.

Claim Objections
Claim 32 is objected to because of the following informalities:  In line 3, “that each” is repeated, which is grammatically incorrect.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over SunSpiral (WO 2018226900 A2, published December 13, 2018 and cited in the Information Disclosure Statement filed ).

The specification does not provide a special definition for “clonal transformant”.  The specification has several instances where “clonal” and “homokaryotic” are suggested to be equivalent, such as “15% of the wells include clonal (homokaryotic) populations” ([0093]).  However, the specification also has several instances where “homokaryotic” is suggested to be a feature of a subset of clones, such as “with a greater than 70% reproducibility that greater than 20 % of clonal strains are homokaryotic” ([0208]).  The broadest reasonable interpretation would be that “clonal transformants” constitute a population of cells derived from one transformed cell, regardless of whether the cell is heterokaryotic of homokaryotic. 

Regarding claim 1, SunSpiral teaches a method of isolating transformed homokaryotic clonal fungal populations (i.e., clonal transformants) after transformation of fungal protoplasts (FIG 20A; [0051]; Example 4, [0654]-[0664]).  SunSpiral teaches protoplasting fungal hyphae without going through a sporulation step (FIG 20A).  SunSpiral teaches that after transformation the protoplast mixture contains both homokaryons (FIG 20A, indicated by cells only containing same colored nuclei) and heterokaryons (FIG 20A, indicated by cells with differing colored nuclei).  Although Claim 1 is not so limited, SunSpiral also teaches a method for producing a filamentous fungal strain by transforming protoplasts and “purifying homokaryotic transformants by performing selection and counter selection” ([0051])
Regarding (a), SunSpiral teaches a method of generating and freezing stocks of fungal protoplasts in 96-well plates (Example 1; ([0645]-[0648]).  SunSpiral teaches the last steps of the method include counting the protoplasts and adjusting the concentration to 1.2 x 107/mL (i.e., a predetermined concentration) in a 8% PEG/ 7% DMSO solution and dispensing the protoplasts into wells of a 96-well plate ([0647]-[0648]).  Spiral teaches using automated liquid handlers to combine 100 microliters of protoplasts and “1-10 micrograms of a DNA construct (in a volume of 10 microliters or less)” (i.e., a predetermined concentration of a foreign DNA source) ([0652]).  SunSpiral teaches building DNA 
Regarding (b), SunSpiral teaches several examples of plating transformations onto different selective media plates (i.e., distributing the transformation output to the series of growth areas distributed across a plurality of second substrates to spatially separate transformants) (FIGs 21-22; [0077]-[0078]).  SunSpiral also teaches that after the transformation of protoplasts, using an automated liquid handling step, protoplasts are plated onto different media (i.e., distributing equal volumes of the transformation output in liquid media from each individual reaction area to the series of growth areas being distributed across a plurality of second substrates) ([0652] and [0657]).
Regarding “the dispensing configured to generate, in each reaction area from the plurality of reaction areas, a transformation output in liquid media subject to a one-to-many distribution to a series of growth areas such that a percentage of growth areas, from the series of growth areas, that result in a growth that is derived from the transformation output is below a predetermined threshold value” in step (a), SunSpiral teaches Example 11, which “describes a method of isolating single spores, and therefore, clonal fungal strains, containing targeted mutations with high fidelity and high throughput.” ([0696]).  SunSpiral teaches the method can yield clonal populations in >97% of wells ([0698]).  SunSpiral teaches “the spores are clonally isolated/deposited into a microtiter plate via the Poisson distribution or optically based upon single cell dispensing.” ([0699]).  SunSpiral teaches “the spores are diluted to a concentration where there is a statistical probability according to a Poisson distribution of only one or no spores existing in the volume dispensed. The spores are then dispensed using an ECHO, BIOSPOT, or other liquid handling device, into microtiter plates where they can germinate.  Generally, this approach may generate many empty wells for each well that contains a single spore, and ideally very few wells
that contain two spores.”  ([0702]).   Alternatively, SunSpiral teaches “the spores are diluted to a concentration where they can be optically distinguished as single cells. The concentration can be (i.e., reaction area).  SunSpiral also teaches the separated transformants can replicate “in micro-holding pens” (i.e. a reaction area) ([0703]).  In both cell separation methods, SunSpiral teaches that either one cell, no cells or multiple cells will be deposited in each well ([0701]-[0702]).  SunSpiral teaches whether growth will appear on growth areas inherently depends on whether a protoplast or spore was deposited in the corresponding reaction or growth area ([0703]; FIG 55).  Sunspiral teaches that the percentage of clones able to grow on different substrates depends on the percentage of transformants harboring the introduced DNA (FIG 21; [0077]).  Since SunSpiral teaches methods that may not dispense a cell into every cell and that growth depends on a cell being deposited ([0077] and [0701]-[0702]), SunSpiral teaches dispensing cells such that the percentage of growth of areas is below a threshold. 
Regarding (c), SunSpiral teaches “purifying homokaryotic transformants by performing selection and counter selection; and growing the purified transformants in media conducive to regeneration of the filamentous fungal cells” ([0051]), which requires determining the growth areas that contain homokaryotic cells derived from a single transformant (FIG. 22; [0051]).
Regarding “dispensing discreet volumes”, “distributing equal volumes of transformation output”, “a first substrate including a plurality of reaction areas”, and “one-to-many distribution to a series of growth areas”, SunSpiral teaches high-throughput (HTP) robotic systems ([0544]-[0559] and Table 3).  Specifically, SunSpiral teaches “[t]he systems outlined herein can be generally directed to the i.e., a plurality of reaction areas) ([0544]).  SunSpiral also teaches “high-throughput screening can refer to any partially- or fully-automated method that is capable of evaluating about 1,000 or more transformants per day” ([0544]).  SunSpiral teaches the robotic systems can include “liquid handlers; one or more robotic arms; plate handlers for the positioning of microplates; plate sealers, plate piercers, automated lid handlers to remove and replace lids for wells on non-cross contamination plates” ([0548]).  SunSpiral teaches the liquid handling functions can be used for “dispensing, mixing, diluting, washing, accurate volumetric transfers; retrieving and discarding of pipette tips; and repetitive pipetting of identical volumes for multiple deliveries from a single sample aspiration.” (i.e., dispensing discreet volumes and distributing equal volumes) ([0549]).  Finally, SunSpiral teaches automated replication of microplate samples to filters, membranes, and/or daughter plates, high-density transfers, full plate serial dilutions, and high capacity operation” (i.e. one-to-many distribution to growth areas) ([0549]).
It would have been obvious to one skilled in the art before the effective filing date of the claim invention to apply the isolation and distribution method of clonal fungal spores taught in SunSpiral to the selection/counter selection method of isolating clonal transformants from a mixture of heterokaryotic and homokaryotic cells taught in SunSpiral using high throughput robotic systems also taught in SunSpiral because it would have amounted to a simple combination of known elements by known means to yield predictable results.   SunSpiral teaches the selection/counter selection method to isolate homokaryotic clonal cells will eliminate parents and heterokaryotic transformants.  By applying methods using dilution and robotic cell isolation to isolate single cells in 96-well plates, as taught SunSpiral, one would have a reasonable expectation of success that single transformants could likewise be successfully isolated.  Furthermore, MPEP 2144.04.III indicates “The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  See In re Venner, 262 F.2d 91, 120 USPQ 193 (CCPA 1958). 

Regarding claim 2, as described above for claim 1, SunSpiral teaches two methods for distributing transformed spores into wells of a microtiter plate to isolate clonal populations (i.e. derived from one cell) ([Example 11, [0696]-[0703]).  SunSpiral teaches that the first method using dilution and Poisson distribution “may generate many empty wells for each well that contains a single spore, and ideally very few wells that contain two spores” ([0701]).  One skilled in the art would interpret this teaching as a minimum of 2 empty wells for each well that contains a single spore, which corresponds to 33% of wells containing one or more spores, generating growth in 33% of growth areas.  Thus, SunSpiral teaches “dispensing configured to generate” a percentage of growth areas is below approximately 40% ([0696]-[0703]).  The obviousness of applying the isolation method of spores to transformed populations containing both homokaryotic and heterokaryotic cell populations is discussed above for claim 1.

Regarding claim 3, as described above for claim 1, SunSpiral teaches two methods for distributing transformed spores into wells of a microtiter plate to isolate clonal populations (i.e. derived from one cell) ([Example 11, [0696]-[0703]).  SunSpiral teaches that the methods in Example 1 “can yield clonal populations in >97% of wells” ([0698]).  With regard to the method using optical isolation, SunSpiral teaches, “it can be expected that each well of the output data will have a single cell in it, with far fewer empty or double spore wells” ([0702]).  One skilled in the art would interpret “it can be expected” as a probability greater than 0.5.  Thus, SunSpiral teaches dispensing transformed spores such that there is a probability greater than 0.5 that over 97% (at least 60%) of the wells will have a single cell ([0696]-[0703]).  As described above for claim 1, SunSpiral also teaches whether growth will appear on growth areas inherently depends on whether a protoplast or spore was deposited in the corresponding 

Regarding claim 4, SunSpiral teaches that eliminating parental and heterokaryotic transformants using selection/counter selection to isolate homokaryotic transformants, which is detailed above for claim 1.  With regard to isolating single fungal spores, SunSpiral teaches “dispensing a discrete volume of the dilution to an individual reaction area in a substrate comprising a plurality of reaction areas . . . and greater than 90% of reaction areas that contain one or more viable spores contain only a single viable spore” ([0055]).  Thus 90% of growth areas will be derived from a single transformant.  SunSpiral also teaches using selection/counter selection can result in 15% efficiency of co-transformation ([0681]).  Because 90% of the growth areas that will growth will be derived from one cell and the efficiency of co-transformations using selection/counter selection, one skilled in the art would reasonably expect that ~ 13% (i.e., at least 10%) of the growth areas would be homokaryotic at the loci involved in the selection/counter selection (i.e., a specified locus).  The obviousness of applying the isolation method of transformed spores to transformed populations containing both homokaryotic and heterokaryotic cell populations is discussed above for claim 1.

Regarding claim 5, SunSpiral teaches plating transformations on selective media without Uracil (i.e., predefined conditions), allowing the transformants to grow on the selective media ([0659]) and selecting (i.e. screening) transformants that could grow in the absence of Uracil ([0659]).  

Regarding claim 6, SunSpiral teaches the growth or absence of growth on selective plates without Uracil is done by visual inspection (i.e., optically distinguishing) (Fig 23A, growth areas without growth are Ura-).  

Regarding claim 7, SunSpiral teaches that the method of isolating homokaryotic clonal transformants does not require a sporulation step (FIG 23A).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use protoplasts from a non-sporulating filamentous fungus as it would have amounted to a simple substitution of one filamentous fungus for another by known means to yield predictable results.  One would have a reasonable expectation of success of applying the method of SunSpiral to a non-sporulating fungus because the selection/counter selection method of SunSpiral uses cells with more than one nucleus, and therefore are not spores.  

 Regarding claim 8, SunSpiral teaches the methods of creating protoplasts, selection/counter selection to isolate homokaryotic transformants, and separation/isolation of single fungal spores using Aspergillus niger ([0645], [0655], and [0699]), which is a fungus in the phylum Ascomycota.  Furthermore, SunSpiral teaches the methods are useful for fungal elements from Ascomycota ([0361]).

Regarding claim 9, the teachings of SunSpiral are described above and applied as for claims 1 and 5.  The limitation of “the percentage of growth areas . . . that result in a growth. . . the percentage being at least one or above of below a predefined threshold value” is given little patentable weight because the threshold value is not defined.  Regarding the step of “selecting, from a series of growth areas, a subset of growth areas that include population derived from a single viable clonal transformant”, SunSpiral also teaches “selecting clonal populations growing in the reaction areas, thereby isolating clonal populations derived from single fungal spores” ([0055]).  The obviousness of applying the isolation method of spores to transformed populations containing both homokaryotic and heterokaryotic cell populations is discussed above for claims 1 and 5.

Regarding claim 10, the teachings of SunSpiral are described above and applied as for claims 1, 3 and 5.  SunSpiral also teaches assessing the efficacy of a particular selection/counter selection in order to isolate clonal transformants ([0676]), assessing the efficiency of transformation and co-transformation with a particular construct ([0675), optimizing the number of protoplasts ([0589]) and adding carrier DNA ([0594]) to effect the transformation efficiency.  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to choose a threshold value of percentage of growth areas in response to an efficacy of transformation associated with the transformation output as it would have amounted to routine optimization of the conditions of the transformation to affect the percentage of growth areas with growth.  One would have been motivated to change the threshold value in order to assure that there were not multiple cells per well in order to isolate clonal populations.  

Regarding claim 11, the specification does not provide a special definition for “successful transformant”.  Accordingly, “successful transformant” is interpreted as any cell or clone that has been transformed with nucleic acid.   The teachings of SunSpiral are described above and applied as for claims 1 and 5.  SunSpiral also teaches transforming yeast with DNA to disrupt argB so that clones cannot grow on selective media without arginine (FIG 21, [0077]).  SunSpiral teaches 3 out of 96 isolated clones could not grow on minimal media but could grow on media with arginine (FIG 21, [0653]), indicating that 3/96 of the growth areas (i.e., no more than at most 50%) on the plate containing arginine, had clones derived form a successful transformants.  The obviousness of applying the isolation method of spores to transformed populations containing both homokaryotic and heterokaryotic cell populations is discussed above for claims 1 and 5.

Regarding claim 12, the teachings of SunSpiral are recited above for claims 1, 5, and 9.  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to 

Regarding claim 13, the teachings of SunSpiral are recited above for claims 1, 5, 6 and 9.  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply the isolation and distribution method of clonal fungal spores taught in SunSpiral to the optical selection/counter selection screening method of isolating clonal transformants taught in SunSpiral because it would have amounted to a simple combination of known elements by known means to yield predictable results.   One skilled in the art would be motivated to use optical screening methods to isolate clonal transformants because of its simplicity and in order to simplify downstream strain analysis and isolate commercially viable strains

Regarding claim 14, the teachings of SunSpiral are recited above for claims 1, 5, 7 and 9.  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to use protoplasts from a non-sporulating filamentous fungus as it would have amounted to a simple substitution of one filamentous fungus for another by known means to yield predictable results.  One would have a reasonable expectation of success of applying the method of SunSpiral to a non-sporulating fungus because the selection/counter selection method of SunSpiral uses cells with more than one nucleus, and therefore are not spores.  

Regarding claim 15, the teachings of SunSpiral are recited above for claims 1, 5, 8 and 9.  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to use fungal cells from the phylum Ascomycete because SunSpiral teaches they are amendable to genetic transformation and automated high throughput screening methods.  

Regarding claim 16, SunSpiral also teaches the transformation liquid described above in claim 1 (100 microliters of protoplasts and 10 microliters of DNA) was eventually resuspended in 12 ml of medium (i.e., diluted) followed by plating onto selective media using an additional automated liquid handling step ([0652]).  The obviousness of applying the isolation method of spores to transformed populations containing both homokaryotic and heterokaryotic cell populations is discussed above for claims 1, 5 and 9.

Regarding claim 17, SunSpiral does not explicitly teach wherein the dispensing in a high-throughput, one-to-many manner, the discrete volume of transformation output in liquid media from each individual reaction area from the plurality of reaction areas, is done without any dilution of the discrete volume of transformation output in liquid media.  However, SunSpiral does teach assessing the efficacy of a particular selection/counter selection in order to isolate clonal transformants ([0676]), assessing the efficiency of transformation and co-transformation with a particular construct ([0675), optimizing the number of protoplasts ([0589]) and adding carrier DNA ([0594]) to effect the transformation efficiency.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to not dilute the discrete volume of transformation output in liquid media by routine experimentation to optimize screening the transformants in the original volumes.



Claims 18-26 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over SunSpiral (WO 2018226900 A2, published December 13, 2018) and Diaz (Diaz et al., Frontiers in Microbiology (2019) 10:2675, 1-10).

Regarding claim 18, SunSpiral teaches “a HTP genomic engineering platform for improving fungal cells that is computationally driven and integrates molecular biology, automation, and advanced machine learning protocols” (Abstract).  SunSpiral teaches the disclosed automated genomic engineering platform entails the genetic manipulation of filamentous fungi to generate fungal production strains as well as facilitate purification thereof” ([0002]).  SunSpiral also teaches "In one aspect, provided herein is a method for producing a filamentous fungal strain, the method comprising: a.) providing a plurality of protoplasts, wherein the protoplasts were prepared from a culture of filamentous fungal cells; b.) transforming the plurality of protoplasts with a first construct and a second construct... purifying homokaryotic transformants") ([0051]).  
Regarding (a), SunSpiral teaches using automated liquid handlers to combine fungal protoplasts at a concentration of 1.2 x 107/mL and 1-10 micrograms of a DNA construct ([0652]).  SunSpiral teaches building DNA constructs by a variety of methods in including GoldenGate recombination and Gibson Assembly (i.e., foreign DNA prepared by assembling DNA fragments) ([0586]). 
Regarding (b), SunSpiral teaches several examples of plating transformations onto different selective media plates (i.e., distributing the transformation output to the series of growth areas distributed across a plurality of second substrates to spatially separate transformants) (FIGs 21-22; [0077]-[0078]).  
Regarding (c), Sunspiral teaches “transformation is performed by adding constructs or expression constructs as described herein to the wells of a microtiter plate followed by aliquoting protoplasts generated by the methods provided herein to each well of the microtiter plate ([0599]).  SunSpiral teaches methods of transforming protoplasts that are well known in the art ([0599]).  
i.e., distributing equal volumes of the transformation output in liquid media from each individual reaction area to the series of growth areas being distributed across a plurality of second substrates) ([0652] and [0657]).
Regarding (e), SunSpiral teaches determining (i.e., evaluating) whether growth areas did not have growth on media without Uracil ([0659]), indicating a successful transformant ([0659]).  SunSpiral further teaches evaluating a plate (i.e., a series of growth areas) to determine if fungal growth was pure yellow indicating growth from a single transformant (FIG 23A).   
Although SunSpiral teaches altering the concentration of DNA from 1-10 micrograms ([0652]), SunSpiral does not explicitly teach varying the concentration of DNA in the transformation reaction between different transformations.
However, Diaz teaches varying the DNA concentration (i.e., a predetermined property) in PEG-mediated transformations of a filamentous fungi (page 3, ¶2-4; Table 1).  Diaz also teaches that adding more DNA to the transformation reaction increased the transformation efficiency (Table 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the DNA concentrations in the transformation reactions of SunSpiral because it would have amounted to a simple substitution of one concentration of DNA for another by known means to yield predictable results.  One would have a reasonable expectation of success that increasing or decreasing the DNA concentration in a transformation reaction would affect the number of growth areas that included a successful transformant since Diaz teaches that increasing the concentration of DNA will increase the number of transformants.  One skilled in the art would have been motivated to vary the DNA concentration across the different wells of the 96 well plate in order to optimize the method to increase the transformation efficiency.

Regarding claim 19, as stated above in claim 18, Diaz teaches varying the DNA concentration in the transformation reaction.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the DNA concentrations in the transformation reactions of SunSpiral because it would have amounted to a simple substitution of one concentration of DNA for another by known means to yield predictable results.  One would have been motivated to vary the DNA concentration because Diaz teaches that the DNA amount in fungal cell transformations affects the transformation efficiency.

Regarding claim 20, Diaz teaches varying the DNA concentration from 3 micrograms to 5 or 10 micrograms (Table 1), which represents a 1.7x and 3.3x increase.  Therefore, Diaz teaches varying the DNA concentration between 1x and 5x.

Regarding claim 21, SunSpiral teaches the robotics systems used for transformations are capable of “dispensing, mixing, diluting, washing, accurate volumetric transfers” ([0549]).  SunSpiral also teaches the automatic liquid handlers are used for diluting samples in the QC DNA Assembly equipment (Table 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dilute the DNA from a DNA source to arrive at the different DNA concentrations taught in Diaz because it would have amounted to a simple combination of known elements by known means to yield predictable results.  One would have a reasonable expectation that DNA concentration can be varied by diluting DNA from a source by a robot because SunSpiral teaches that DNA assembly instruments are capable of diluting samples.  Furthermore, MPEP 2144.04.III indicates “The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  See In re Venner, 262 F.2d 91, 120 USPQ 193 (CCPA 1958).

Regarding claim 22, in the context of strain design, SunSpiral teaches iterative optimization ([0507] – [0521]).  Specifically, SunSpiral teaches “machine learning may be described as the optimization of performance criteria, e.g., parameters, techniques or other features, in the performance of an informational task (such as classification or regression) using a limited number of examples of labeled data, and then performing the same task on unknown data. In supervised machine learning such as that of the linear regression example above, the machine (e.g., a computing device) learns, for example, by identifying patterns, categories, statistical relationships, or other attributes, exhibited by training data.” (0521]).  SunSpiral also teaches in reference to fungal protoplasting methods “variations can be utilized to optimize the number of protoplasts and the transformation efficiency.” ([0589]).  Finally, SunSpiral teaches “testing the sensitivity of these two methods [Poisson distribution vs Optical Isolation] is important for adapting transformant scoring to a workflow” ([0089]).
SunSpiral does not explicitly teach adjusting a composition of the transformation outputs to maximize the number of growth areas that included growth of a clonal population derived from a single clonal transformant.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the iterative design and testing approaches taught by SunSpiral to vary the compositions in the transformation reaction to maximize the number of growth areas with growth from a single transformant because it would have amounted to a known optimization technique to improve a similar method to yield predictable results.  One would have been motivated to used iterative design concepts to in order to optimize the methods of SunSpiral to isolate single transformants and simplify downstream strain analysis.  

Regarding claims 23 and 24, SunSpiral teaches plating transformations on media with and without Uracil and selecting (i.e., screening) transformants that could grow not in the absence of Uracil ([0659]), which requires optically distinguishing the presence of absence of growth.  As described above for claim 22, SunSpiral also teaches iterative design concepts for optimizing parameters ([0507] – [0521]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to screen growth areas of one experiment to inform parameters, such as volume output, of a second experiment as it would have amounted to routine optimization to yield predictable results.  One would have been motivated to used iterative design concepts to in order to optimize the methods of SunSpiral to isolate single transformants and simplify downstream strain analysis.  

Regarding claim 25, SunSpiral teaches a method of isolating homokaryotic clonal fungal populations after transformation of a mixed population of fungal protoplasts (i.e. clonal transformants) (FIG 20A; [0051]; Example 4, [0654]-[0664]).  SunSpiral teaches protoplasting fungal hyphae without going through a sporulation step (FIG 20A).  SunSpiral teaches that after transformation, the protoplast mixture contains both homokaryons (FIG 20A, indicated by cells only containing same colored nuclei) and heterokaryons (FIG 20A, indicated by cells with differing colored nuclei), and the heterokaryons are eliminated by selection/counter selection (FIG 20A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use protoplasts from a non-sporulating filamentous fungus as it would have amounted to a simple substitution of one filamentous fungus for another by known means to yield predictable results.  One would have a reasonable expectation of success of applying the method of SunSpiral to a non-sporulating fungus because the selection/counter selection method of SunSpiral uses cells with more than one nucleus, and therefore are not spores.  

 Regarding claim 26, SunSpiral teaches the methods of creating protoplasts, selection/counter selection to isolate homokaryotic transformants, and separation/isolation of single fungal spores using Aspergillus niger ([0645], [0655], and [0699]), which is a fungus in the phylum Ascomycota.  Furthermore, SunSpiral teaches the methods are useful for fungal elements from Ascomycota ([0361]).

Regarding claim 31, Diaz calculates a transformation efficiency (i.e., a rate of transformation) based on the number of colonies (i.e. growth areas) with a successful transformant (Table 1 and Figure 2).

Regarding claim 32, SunSpiral teaches determining whether growth in a growth area is derived from a single clonal transformant (having either all black or all yellow spores) or derived from more than one transformant (a combination of yellow and black spores in a growth area) (FIGs 22-23; [0078]-[2279]).  Also, as described above for claim 18, SunSpiral teaches using robotics and liquid handling automation to replica plate transformations in a 96-well high-throughput format ([0599]).  SunSpiral does not teach identifying the transformation outputs that gave rise to the clonal transformant.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to identify the transformation outputs that gave rise to the growth derived from a single clonal transformant because it would have amounted to a combination of known methods by known means to yield predictable results.  SunSpiral teaches use of liquid handlers to distribute the transformation reaction to multiple growth plates in an ordered manner.  Thus, SunSpiral teaches the specific transformation reaction areas correspond to specific growth areas.  By identifying a growth area that was derived from a single transformant, one skilled in the art would simultaneously identify the transformation reaction output that gave rise to the growth area.

Regarding claim 33, as described above for claim 23, SunSpiral teaches determining growth areas that are derived from a single clonal transformant.  As described above for claim 19, SunSpiral teaches determining growth areas that are derived from successful transformants.  As described above for claim 32, SunSpiral teaches automated high throughput liquid handling methods for replica plating fungal protoplast transformations that allow identification of transformation outputs that produced growth in growth areas.  SunSpiral also teaches the methods use computer controlled automated systems, including “The software program modules allow creation, modification, and running of methods.  The system’s diagnostic modules allow setup, instrument alignment, and motor operations. The customized tools, labware, and liquid and particle transfer patterns allow different applications to be programmed and performed.  The database allows method and parameter storage.” ([0556]).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the automated, computer controlled methods of SunSpiral to transform protoplasts and replica plate transformations onto different growth media as taught by SunSpiral, and to identify growth derived from successful transformants and single transformants as taught by SunSpiral, for the purposes of identifying the parameters (i.e., subset of volumes with specific DNA sources) used to generate desired growth characteristics because it would have amounted to the combination of known elements by known means to yield predictable results.  One skilled in the art would have had a reasonable expectation of success of identifying a subset of volumes including specific DNA source samples because the methods of SunSpiral are computer controlled which uses databases to store information about method parameters.   One would have been motivated to combine the methods of SunSpiral in order to quickly and efficiently identify parameters that give rise to successful, single clonal transformants in order to speed up and simplify downstream strain analysis.  


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATHERINE KONOPKA/Examiner, Art Unit 1636                                  

/NANCY J LEITH/Primary Examiner, Art Unit 1636